Citation Nr: 0939598	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  05-09 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for an additional disability as a result of 
VA treatment for an aortic valve replacement.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1980 to March 1988.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from an April 2002 
rating decision by the Philadelphia, Pennsylvania, Regional 
Office (RO) and Insurance Center of the Department of 
Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

The appellant contends, in essence, that he sustained an 
additional heart disability because an August 2000 aortic 
valve replacement was performed incorrectly by VA and 
required repeat surgery in January 2001.

The December 2007 Remand, in pertinent part, noted that the 
record indicated that additional pertinent VA treatment 
records may exist.  The remand directed the RO to obtain 
copies of the Veteran's complete VA medical records, 
including all handwritten reports and signed consent 
documents for any procedures performed.  The remand also 
directed the RO to arrange for the Veteran to undergo a VA 
examination by a cardiovascular specialist for an opinion as 
to whether it is at least as likely as not that the Veteran 
has any additional heart disability as a result of VA 
hospital treatment.  If any additional disability was found 
to have been incurred during VA hospitalization, the examiner 
was to address whether the proximate cause of the additional 
disability was due to carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing hospital care, or that the 
proximate cause of additional disability was an event which 
was not reasonably foreseeable.  

Review of the claims file does not show that this development 
was accomplished.  The record does not show that copies of 
the Veteran's complete VA medical records, including all 
handwritten reports and signed consent documents for any 
procedures performed, were sought.  Furthermore, although the 
Veteran underwent a VA examination in August 2009, the VA 
examiner did not provide the requested opinion.  (Instead, 
the examiner only commented as to whether the Veteran's VA 
treatment "caused 50% or more heart disability.") 

A remand by the Board confers on the appellant, as a matter 
of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board 
regrets any further delay in this matter.  However, given 
that the RO's actions did not fully conform to the Board's 
remand instructions, and because the information sought is 
critical to the matter at hand, the Board finds no 
alternative to this further remand.

Accordingly, the case is REMANDED for the following action:

1.  Copies of the Veteran's complete VA 
medical records, including but not 
limited to all handwritten reports and 
signed consent documents, nursing notes, 
physician's notes, consultations reports, 
tests, and imaging studies for procedures 
performed in August 2000 (aortic valve 
replacement) and in January 2001 (repeat 
surgery) should be obtained and 
associated with the appellate record.

2.  Thereafter, the Veteran should be 
scheduled for VA examination, by a 
cardiovascular specialist.  The VA 
physician should provide opinions 
responding to the following: 

a.  Is it at least as likely as not (at 
least a 50 percent probability or 
greater) that the Veteran has 
additional chronic heart disability 
following VA treatment in August 2000 
and January 2001?  If so, please 
identify the chronic disability (and 
associated impairment of function).   
Please also indicate whether the 
additional disability is due to the VA 
treatment in August 2000 and January 
2001 or is due to other factors, such 
as the natural progression of the 
underlying disease process.  

b.  If there is no additional chronic 
disability, it should be specifically 
stated.  If additional chronic heart 
disability is found, the cardiologist 
is to indicate whether the  record 
reflects any carelessness, negligence, 
lack of proper skill, error in 
judgment, or similar instance of fault 
on the part of VA in the hospital 
treatment provided, and also whether 
any additional disability is due to an 
event not reasonably foreseeable as a 
consequence of the treatment/care 
provided.  

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder and a copy of this remand 
must be made available to the physician 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report.  
Opinions should be provided based on the 
results of any examination, a review of 
the medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



_________________________________________________
	RENÉE M. PELLETIER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


